United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT



                                  No. 97-3919


United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal         from     the     United
States
             v.                           * District Court for the
                                          * District of Minnesota.
Darlene Louise Rooney,                    *     [UNPUBLISHED]
                                          *
             Appellant.                   *


                      Submitted:         March 10, 1998

                                                                            Filed:
May 20, 1998


Before BEAM and HEANEY, Circuit Judges, and WATERS,1
District Judge.


PER CURIAM.

    Darlene Rooney was convicted by a jury of three
counts relating to fraudulent use and possession of
cellular phones. At her 1993 trial, she was represented
by a public defender. Rooney was ordered to report to
the Marshals’ Office on January 3, 1994 to serve a 90-day
sentence. She did not do so and was a fugitive until her


      1
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas, sitting by designation.
February 23, 1997 arrest.         She was then charged with
knowingly and intentionally




                              2
failing to appear for service of sentence.        At her
arraignment, Rooney sought to represent herself. After
cautioning Rooney about refusing counsel, the magistrate
appointed standby counsel. In representing herself both
at her arraignment and trial, Rooney claimed that she did
not understand the nature of the charges against her or
the rules of evidence or criminal procedure. Both the
magistrate and district court read the required Bench
Book warnings and cautioned Rooney against representing
herself.    Nonetheless, she reiterated her desire to
represent herself.

    Rooney’s standby counsel filed and argued an appeal
on her behalf challenging whether Rooney knowingly and
voluntarily waived her right to counsel. Prior to oral
argument, Rooney filed a pro se motion to quash the
appeal. While we reserved decision on Rooney’s motion
until after oral argument, we now grant her motion.
Accordingly, the appeal is quashed.

    A true copy.

        Attest.

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            3